United States District CG@AE 3:20-P0-45857-TLF
Violation Notice

 

 

 

(Few 2015}
45043 | 09904131 |Uraney.s | u93Y

 

TOU ARE CHARGED WITH THE FOLLOWING VIOLATION
Cipie: ered Tine of Oferne GROG 2 OWSc [a

be AS 202d fists yh.bf CE

— US" py | baler Mex

“Mehgepa (Qivay Que! ay
got 82/3 7

 

Pafenes Changed OC CFA

 

 

 

 

 

grat
DEFENDANT INFORMATION
Lieu! heres :
KELLOGG A hadl Gin Ag

 

       

Plann g hc Pass 0 [Gone ‘

“a I y tebpevts | (|

Bras3to/

 

 

 

 

| APPESARAMCE if REC RED APPEARANCE if OPTIONAL

= A 0 tow A ie cheered you must B JY Boo Bie checked, pou Seal pap he
Spies Moet See 'olal oolialeral dos of in feu of Garret

ey fminaens ead oh Gabuil Sie RUSE

. £ Z Forte@ura Amount

= +40 Processing Fee

= PAY THIS AMOUNT AT

= wew.cvb.uscourts.gov = 7? BO Total Collatored Ceas

=

Lema YOUR COURT DATE

Ro Dn aout epee tale ebrra, poa al be cecil af yest as dake by oun

pp Court A re Dieter

=

= Tare

aan

 

 

My ugraiure megrece. thal | bere pecered a copy oo ee vecleleee solos A oo ele eee oo! gol

padre fy porte Pee a ed eer appears |
coliedeced Ooty 2

%, PS ee
 Oeterdartl ye) we

rigiras Gv Cay Ae FR Av A

"09904131"

Pia ee ae a a]

 

Document 1 Filed Q9/29/20, RagSalwt deuce

(Por Glance Of an areal warrant oF umn)

| state that on 25 chine 7h while amercaing my duties as a
law anforcaenaent cefficie fri then Lule bor Dessrict of i
der Offerct. al

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

©) The foregoing statement is based upon
oO 2 LE try perscnal investigation
F information supplied io me from my feligw officer's observation
other jawplain above)
=| decire uncer pecetty of perjery thet ihe icvlortustion whieh | hawe mel forth abo and cn the
Shee of this wives mecicoy by. trues dared Gopireercl fies Whe Dene! cof ery bateewheecge:

fy peroneal ofearvalion

Wo

S

=e necuded On og

= Cate (mmm i Officor's Signa

Po

=>

=aiProhable coume hes been staled for the issuance of a warraril
po

ee

Esnouted om:

 

Date (rimevicdiyyyy) WS. Mageibate Judge

AUEMLT © Herne reer Srrvirid i recierr, Pa © 9 or rere [era eT
GDL = Corwen! chee ogee: (CRA © Comengarcigl vphenky imephee in ecu
